           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

CEILO JEAN GIBSON, et al.,
      Plaintiffs,
v.                                                  Case No. 1:18-cv-138-AW-GRJ
COWBOYS SALOON GAINESVILLE,
LLC d/b/a COWBOYS SALOON, et al.
     Defendants.
_______________________________/
     ORDER ADOPTING REPORT AND RECOMMENDATION IN PART

      I have considered the magistrate judge’s February 5, 2020 Report and

Recommendation. ECF No. 24 (R&R). No party objected. I conclude that the Report

and Recommendation should be adopted in part. But because concerns remain about

personal jurisdiction as to Cowboys Saloon Stapleton, LLC, and Cowboys Saloon

High Street, LLC, I direct additional briefing before entering a final judgment.

      The Report and Recommendation based personal jurisdiction over the

defendants on tag jurisdiction and a factual finding that a Florida citizen is a member

of the LLCs in some form. R&R at 10-11.

      While tag can support jurisdiction as to a natural person, see Burnham v.

Superior Court of Cal., Cty. of Marin, 495 U.S. 604, 619 (1990), it is not clear that

it can support jurisdiction over a business organization. See e.g., Martinez v. Aero

Caribbean, 764 F.3d 1062, 1068-69 (9th Cir. 2014) (“None of the various opinions


                                              1
in Burnham discussed tag jurisdiction with respect to artificial persons. Physical

presence is a simple concept for natural persons, who are present in a single,

ascertainable place.”); Wenche Siemer v. Learjet Acquisition Corp., 966 F.2d 179,

183 (5th Cir. 1992).

      The Report and Recommendation also finds personal jurisdiction over the

LLC defendants because one of their members is a Florida citizen. R&R at 12. But

although an LLC’s citizenship for diversity purposes depends on its members’

citizenship, see Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374

F.3d 1020, 1022 (11th Cir. 2004), it is not clear that personal jurisdiction over an

LLC’s member equals personal jurisdiction over the LLC. Goodyear and Diamler

indicate that the test for general jurisdiction over entities considers whether their

“affiliations with the State are so ‘continuous and systematic’ as to render them

essentially at home in the forum State.” Daimler AG v. Bauman, 571 U.S. 117, 127

(2014) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

919 (2011)); see also Frank v. P N K (Lake Charles) L.L.C., 947 F.3d 331, 337 n.10,

338 (5th Cir. 2020); Waldman v. Palestine Liberation Org., 835 F.3d 317, 332 (2d

Cir. 2016). And “the place of incorporation and principal place of business are

‘paradig[m] . . . bases for general jurisdiction.” Daimler AG, 571 U.S. at 137

(quoting Goodyear).




                                             2
      If this is the case, then there is personal jurisdiction over Cowboys Saloon

Gainesville because it is organized and exists under the laws of Florida and has its

principal place of business in Gainesville. Compl. ¶ 24; R&R at 5. But this would

not provide a basis for personal jurisdiction over Cowboys Saloon Stapleton and

Cowboys Saloon High Street, which are organized, exist, and have principal places

of business in Colorado and Arizona, respectively. Compl. ¶¶ 29, 34; R&R at 5.

      Therefore, Plaintiffs must provide additional support regarding personal

jurisdiction as to Cowboys Saloon Stapleton and Cowboys Saloon High Street.

      It is now ORDERED:

      1.    The magistrate judge’s Report and Recommendation is approved in

part. Except to the extent it addressed personal jurisdiction as to Cowboys Saloon

Stapleton and Cowboys Saloon High Street, it is incorporated into this order.

      2.    The amended motion for default judgment, ECF No. 16, is GRANTED.

Judgment will later issue against Cowboys Saloon Gainesville and potentially the

other defendants.

      3.    The Clerk will terminate the original motion for judgment, ECF No. 13,

which the amended motion replaced.

      4.    Within 20 days, Plaintiffs must submit a memorandum addressing

personal jurisdiction as to Cowboys Saloon Stapleton and Cowboys Saloon High




                                            3
Street. Alternatively, Plaintiffs may seek entry of judgment as to Cowboys Saloon

Gainesville alone.

      5.    Plaintiffs’ request for attorney’s fees is DENIED.

      6.    Plaintiffs’ request for an order regarding postjudgment discovery is

deferred.

      SO ORDERED on March 25, 2020.

                                     s/ Allen Winsor
                                     United States District Judge




                                           4
